Case: 20-10530        Document: 00515656601             Page: 1      Date Filed: 12/01/2020




               United States Court of Appeals
                    for the Fifth Circuit                                 United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          December 1, 2020
                                       No. 20-10530
                                                                            Lyle W. Cayce
                                                                                 Clerk
   In re: Bruce Carneil Webster,

                                                                                     Movant.


                          Motion for an order authorizing the
                          United States District Court for the
                        Northern District of Texas to consider
                       a successive 28 U.S.C. §2255 application


   Before Willett, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
           Prisoner Bruce Carneil Webster moves this court for permission to file
   a successive habeas petition, pursuant to 28 U.S.C. § 2255(h)(2), arguing
   that his conviction for using a firearm during the commission of a crime of
   violence, in violation of 18 U.S.C. § 924(c), is unconstitutional under United
   States v. Davis, 139 S. Ct. 2319 (2019). The felony offenses of kidnapping
   resulting in death and conspiracy to commit kidnapping of which Webster
   also was convicted were charged as predicates to his § 924(c) offense. 1


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Webster received a sentence of death for his kidnapping offense, life
   imprisonment for the conspiracy offense, and sixty months of imprisonment for the firearm
   offense. On September 22, 2020, however, the Seventh Circuit affirmed an Indiana federal
Case: 20-10530        Document: 00515656601             Page: 2      Date Filed: 12/01/2020




                                         No. 20-10530


           Section 924(c) defines a crime of violence in two alternative ways. Its
   “residual clause” defines a crime of violence as a felony “that by its nature,
   involves a substantial risk that physical force against the person or property
   of another may be used in the course of committing the offense.”
   § 924(c)(3)(B). Its “elements clause” defines a crime of violence as a felony
   that “has as an element the use, attempted use, or threatened use of physical
   force against the person or property of another.” § 924(c)(3)(A). Davis
   declared the residual clause unconstitutionally vague but left the elements
   clause intact.
           Recently, in a matter involving Webster’s co-conspirator, Orlando
   Hall, we held that kidnapping resulting in death, in violation of 18 U.S.C.
   § 1202(a)(1), constitutes a crime of violence under § 924(c)’s elements
   clause. See In re Hall, 979 F.3d 339, 343–47 (5th Cir. 2020). Given our
   decision in In re Hall, Webster likewise fails to make the necessary prima facie
   showing that his underlying claim relies “on a new rule of constitutional law,
   made retroactive to cases on collateral review by the Supreme Court, that
   was previously unavailable.” 28 U.S.C. § 2255(h)(2). Accordingly,
   Webster’s request for authorization to file a successive § 2255 petition is
   DENIED.




   district court’s vacatur of the death sentence based on a finding that Webster is
   intellectually disabled and thus, under Atkins v. Virginia, 536 U.S. 304 (2002),
   constitutionally ineligible for a death sentence. See Webster v. Watson, 975 F.3d 667 (7th
   Cir. 2020).




                                               2